DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
New claim 6 recites “administering a mixture consisting of syringic acid and 1,9-decanediol”. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) [MPEP 2111.03 II]. However, the specification as originally filed does not provide support for a mixture of only these two components. Syringic acid and 1,9-decanediol are provided in DMSO solvent [Embodiment 1] or combined with HEPES medium or allythiourea [Embodiment 2]. For the purposes of examination, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp.v.Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the “Markush” group “selected from 1:5, 2:1 and 10:1…”. This is a non-closed format which renders the scope of the claim indefinite. Using transitional clauses without closed language such as “selected from A, B, and C” requires a material selected from an open list of 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (New Phytologist, 2016) and Zheng (Analytical Letters, 2014).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 and 103 rejection is appropriate for these types of claims as well as for composition claims.

In regard to claims 1-2, Sun et al. is directed to a method for promoting an inhibition effect on the nitrosofication activity of Nitrosomonas europaea, [Page 649, Fig. 1], the method comprising administering root exudates from rice root subspecies WYJ7 (Wuyunjing 7) [Page 647, Column 2]. This root exudate contains 1,9-decanediol [Page 649, Column 2] and, although not disclosed by Sun, the root exudate disclosed by Sun et al. inherently contains syringic acid as confirmed by Applicant’s Specification, Paragraph [0012]. The root exudate of WYJ7 has an amount of 1,9-decanediol in the range of 0.344 – 0.610 µg/g [Page 650, Table 4]. While the Sun reference does not explicitly teach the amount of syringic acid in the root exudate, Zheng discloses recovery of analyte (syringic acid) in rice root exudates is 0.75 µg/g +/- SD [Page 2162, Table 4]. At these values, the administration of rice root exudate as disclosed by Sun would inherently or obviously (to one or ordinary skill in the art) exhibit a dosage ratio of syringic acid to 1,9-decanediol in the range in the range of 1:1 – 2:1. There is no .

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sun et al. (New Phytologist, 2016). 

In regard to claims 5-6, Sun et al. is directed to a method for promoting an inhibition effect on the nitrosofication activity of Nitrosomonas europaea, [Page 649, Fig. 1], the method comprising administering root exudates from rice root subspecies WYJ7 (Wuyunjing 7) [Page 647, Column 2]. This root exudate contains 1,9-decanediol [Page 649, Column 2] and, although not disclosed by Sun, the root exudate disclosed by Sun et al. inherently contains syringic acid as confirmed by Applicant’s Specification, Paragraph [0012]. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference [MPEP 2112]. The administering of the rice root exudate inhibits the nitrosification activity of the nitrosomonas [Page 649] and is considered able to reduce nitrogen loss from farmland (e.g. paddy fields) [Page 651, Column 2].

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive.


Applicant argues [Page 4, Paragraph 2] the Sun reference does not disclose the newly recited claim limitation: a "dosage ratio of syringic acid to 1,9-decanediol ... selected from 1:5, 2:1 and 10:1. In view of the amendments to the claim, the Zheng reference is cited to demonstrate this inherent feature (syringic acid) in rice root exudates at 0.75 µg/g +/- SD [Page 2162, Table 4]. At these values, the administration of rice root exudate as disclosed by Sun would exhibit a dosage ratio of syringic acid to 1,9-decanediol in the range in the range of 1:1 – 2:1. “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant.” [MPEP 2112]

Applicant argues [Page 4, Paragraph 3-4] new independent claim 6 requires a step of administering syringic acid and 1,9-decanediol to the exclusion of other active materials and this is not taught or suggested by Sun. Applicant argues the root exudates of Sun include multiple further components. In response to this argument and the new claims, the specification as originally filed does not provide support for a mixture of only these two components (see 112(a) rejection above). Furthermore, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp.v.Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986) The claim method is not limited to the administration of these two exclusive components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         April 30, 2021